         Case 1:20-cv-04331-JPO Document 40 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FLORES MORENO, ET AL.,
                      Plaintiffs,
                                                                    20-CV-4331 (JPO)
                     -v-
                                                                         ORDER
 MULAN THREE INC., ET AL.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       On February 19, 2021, the Court entered judgment against Defendants Mulan Three Inc.,

Newash Inc., and Mubashar Farooq. (Dkt. No. 37.) Defendants Moby Doe and Oluwayemisi

Famojuro have yet to appear, and the claims against them are not yet resolved.

       Plaintiffs shall file a letter within 14 days stating whether they intend to pursue their

claims against Defendants Moby Doe and Oluwayemisi Famojuro, or the case will be closed.



       SO ORDERED.

Dated: April 19, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
